SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1209
CA 11-00918
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, AND LINDLEY, JJ.


IN THE MATTER OF MARK C. POLONCARZ, INDIVIDUALLY
AND AS COMPTROLLER OF ERIE COUNTY,
PLAINTIFF-PETITIONER-APPELLANT,

                    V                                            ORDER

CHRISTOPHER C. COLLINS, COUNTY EXECUTIVE OF
ERIE COUNTY, ERIE COUNTY LEGISLATURE, DANIEL M.
KOZUB, TIMOTHY M. KENNEDY, BARBARA
MILLER-WILLIAMS, RAYMOND W. WALTER, DINO J.
FUDOLI, MARIA R. WHYTE, BETTY JEAN GRANT,
THOMAS J. MAZUR, CHRISTINA W. BOVE, KEVIN R.
HARDWICK, LYNN M. MARINELLI, LYNNE M. DIXON,
JOHN J. MILLS, THOMAS A. LOUGHRAN AND EDWARD A.
RATH, III, AS DULY ELECTED LEGISLATORS
CONSTITUTING THE ERIE COUNTY LEGISLATURE,
GREGORY G. GACH, ERIE COUNTY DIRECTOR OF BUDGET
AND MANAGEMENT, AND COUNTY OF ERIE,
DEFENDANTS-RESPONDENTS-RESPONDENTS.


JEROME D. SCHAD, WILLIAMSVILLE, FOR PLAINTIFF-PETITIONER-APPELLANT.

HARRIS BEACH PLLC, PITTSFORD (A. VINCENT BUZARD OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS-RESPONDENTS CHRISTOPHER C. COLLINS, COUNTY
EXECUTIVE OF ERIE COUNTY, GREGORY G. GACH, ERIE COUNTY DIRECTOR OF
BUDGET AND MANAGEMENT, AND COUNTY OF ERIE.

BENNETT, DIFILIPPO & KURTHALTS, LLP, HOLLAND (RONALD P. BENNETT OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS-RESPONDENTS JOHN J. MILLS,
RAYMOND W. WALTER, DINO J. FUDOLI, KEVIN R. HARDWICK, LYNNE M. DIXON
AND EDWARD A. RATH, III.

LAW OFFICE OF SHAWN P. MARTIN, WEST SENECA (SHAWN P. MARTIN OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS-RESPONDENTS ERIE COUNTY
LEGISLATURE, DANIEL M. KOZUB, TIMOTHY M. KENNEDY, BARBARA MILLER-
WILLIAMS, MARIA R. WHYTE, BETTY JEAN GRANT, THOMAS J. MAZUR, CHRISTINA
W. BOVE, LYNN M. MARINELLI AND THOMAS A. LOUGHRAN.


     Appeal from a judgment (denominated order) of the Supreme Court,
Erie County (Gerald J. Whalen, J.), dated November 19, 2010 in a
declaratory judgment action/CPLR article 78 proceeding. The judgment
dismissed the complaint/petition (denominated petition).

     Now upon reading and filing the stipulations of discontinuance of
                                 -2-                          1209
                                                         CA 11-00918

appeal signed by the attorneys for the parties on December 21, 2011
and January 23, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   June 8, 2012                         Frances E. Cafarell
                                                Clerk of the Court